             Case 3:17-cv-05769-RJB Document 243 Filed 01/15/20 Page 1 of 4



1                                                         The Honorable Robert J. Bryan
2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON
9                                 AT TACOMA
10

11   UGOCHUKWU GOODLUCK                           Case No. 3:17-cv-05769-RJB
12
     NWAUZOR, FERNANDO AGUIRRE-
     URBINA, individually and on behalf of MOTION OF IMMIGRATION
13                                         REFORM LAW INSTITUTE FOR
     all those similarly situated,
14                                         LEAVE TO FILE BRIEF AS
            Plaintiffs/Counter-Defendants, AMICUS CURIAE IN SUPPORT OF
15
                                           DEFENDANT’S MOTION FOR
16
                                           SUMMARY JUDGMENT AND IN
17   v.
                                           OPPOSITION TO PLAINTIFFS’
18                                         MOTION FOR SUMMARY
19   THE GEO GROUP, INC.,                  JUDGMENT
20
                Defendant/Counter-Claimant.
21                                                NOTE ON MOTION CALENDAR:
22                                                January 24, 2020
23

24                                                Without Oral Argument
25

26   MOT. OF IMM. REF. LAW INST.                       IMMIGRATION REFORM LAW INSTITUTE
     FOR LEAVE TO FILE BRIEF                                25 MASSACHUSETTS AVENUE NW
27   AS AMICUS CURIAE                                                            SUITE 335
     IN SUPPORT OF DEFENDANT                                        WASHINGTON, DC 20001
28   CASE NO. 3:17-CV-05769-RJB               1                         TEL. (202) 232-5590
             Case 3:17-cv-05769-RJB Document 243 Filed 01/15/20 Page 2 of 4



1

2          The Immigration Reform Law Institute (“IRLI”) respectfully asks this Court
3
     for leave to file an amicus curiae brief in support of defendants. IRLI’s brief is
4
     appended to this motion.
5

6          IRLI is a non-profit 501(c)(3) public interest law firm dedicated to litigating
7
     immigration-related cases on behalf of, and in the interests of, United States
8

9    citizens and lawful permanent residents, and also to assisting courts in
10
     understanding and accurately applying federal immigration law. IRLI has litigated
11
     or filed amicus curiae briefs in a wide variety of cases, including Wash. All. of
12

13   Tech. Workers v. U.S. Dep’t of Homeland Sec., 74 F. Supp. 3d 247 (D.D.C. 2014);
14
     Save Jobs USA v. U.S. Dep’t of Homeland Sec., No. 16-5287 (D.C. Cir. filed Sept.
15

16   28, 2016); Matter of Silva-Trevino, 26 I. & N. Dec. 826 (B.I.A. 2016); Matter of C-
17
     T-L-, 25 I. & N. Dec. 341 (B.I.A. 2010); and In re Q- T- -- M- T-, 21 I. & N. Dec.
18
     639 (B.I.A. 1996).
19

20         IRLI has contacted counsel for both parties. Defendant does not oppose this
21
     motion for leave to file an amicus curiae brief. Plaintiffs oppose.
22

23         “An amicus brief should normally be allowed when . . . the amicus has
24
     unique information or perspective that can help the court beyond the help that the
25

26   MOT. OF IMM. REF. LAW INST.                        IMMIGRATION REFORM LAW INSTITUTE
     FOR LEAVE TO FILE BRIEF                                 25 MASSACHUSETTS AVENUE NW
27   AS AMICUS CURIAE                                                             SUITE 335
     IN SUPPORT OF DEFENDANT                                         WASHINGTON, DC 20001
28   CASE NO. 3:17-CV-05769-RJB                 2                        TEL. (202) 232-5590
             Case 3:17-cv-05769-RJB Document 243 Filed 01/15/20 Page 3 of 4



1    lawyers for the parties are able to provide.” Cmty. Ass’n for Restoration of the
2
     Env’t v. Deruyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999). Here,
3

4    IRLI presents unique perspective beyond the help that the lawyers for the parties
5
     have provided. Specifically, IRLI presents an analysis of preemption doctrine that
6

7
     was not addressed in either party’s motion for summary judgment, and also offers

8    additional support for defendant’s derivative sovereign immunity.
9
                                       CONCLUSION
10

11         For the foregoing reasons, the instant motion should be granted.
12
     Dated: January 15, 2020                    Respectfully submitted,
13

14                                             /s/ Richard M. Stephens, WSBA 21776
15
                                               601 108th Avenue NE, Suite 1900
                                               Bellevue, WA 98004
16
                                               425-453-6206; stephens@sklegal.pro
17

18                                             /s/ Christopher J. Hajec
19                                             CHRISTOPHER J. HAJEC
                                               LEW J. OLOWSKI
20
                                               Immigration Reform Law Institute
21
                                               25 Massachusetts Avenue NW, Suite
22                                             335
23                                             Washington, DC 20001
                                               Telephone: (202) 232-5590
24
                                               chajec@irli.org
25
                                               lolowski@irli.org
26   MOT. OF IMM. REF. LAW INST.                       IMMIGRATION REFORM LAW INSTITUTE
     FOR LEAVE TO FILE BRIEF                                25 MASSACHUSETTS AVENUE NW
27   AS AMICUS CURIAE                                                            SUITE 335
     IN SUPPORT OF DEFENDANT                                        WASHINGTON, DC 20001
28   CASE NO. 3:17-CV-05769-RJB                3                        TEL. (202) 232-5590
             Case 3:17-cv-05769-RJB Document 243 Filed 01/15/20 Page 4 of 4



1

2                                              Attorneys for Amicus Curiae
3                                              Immigration Reform Law Institute
4

5
                               CERTIFICATE OF SERVICE
6

7          I hereby certify on this 15th day of January, 2020, I electronically filed and
8    served the foregoing via the Court’s CM/ECF system.
9
                                                   /s/ Richard M. Stephens
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   MOT. OF IMM. REF. LAW INST.                       IMMIGRATION REFORM LAW INSTITUTE
     FOR LEAVE TO FILE BRIEF                                25 MASSACHUSETTS AVENUE NW
27   AS AMICUS CURIAE                                                            SUITE 335
     IN SUPPORT OF DEFENDANT                                        WASHINGTON, DC 20001
28   CASE NO. 3:17-CV-05769-RJB                4                        TEL. (202) 232-5590
